


110 HCON 139 : Expressing the sense of the Congress that

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 139
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the United States should address the ongoing problem of untouchability in
		  India.
	
	
		Whereas the Human Rights Watch and the Center for Human
			 Rights and Global Justice at New York University School of Law released a
			 report in February 2007 that describes caste discrimination against India’s
			 Untouchables based on in-depth investigations and the findings
			 of Indian governmental and non-governmental organizations on caste-based
			 abuses;
		Whereas the United States and the Republic of India have
			 entered into an unprecedented partnership;
		Whereas the July 18, 2005, Joint Statement between
			 President George W. Bush and Prime Minister Manmohan Singh stated that,
			 [a]s leaders of nations committed to the values of human freedom,
			 democracy, and rule of law, the new relationship between India and the United
			 States will promote stability, democracy, prosperity, and peace throughout the
			 world [. . . and] it will enhance our ability to work together to provide
			 global leadership in areas of mutual concern and interest;
		Whereas caste is the socioeconomic stratification of
			 people in South Asia based on a combination of work and heredity;
		Whereas the Untouchables, now known as the
			 Dalits, and the people of the forest tribes of India, called Tribals, who
			 together number approximately 200,000,000 people, are the primary victims of
			 caste discrimination in India;
		Whereas discrimination against the Dalits and Tribals has
			 existed for more than 2,000 years and has included educational discrimination,
			 economic disenfranchisement, physical abuse, discrimination in medical care,
			 religious discrimination, and violence targeting Dalit and Tribal women;
		Whereas Article 17 of the Constitution of India outlaws
			 untouchability;
		Whereas despite numerous laws enacted for the protection
			 and betterment of the Dalits and Tribals, they are still considered outcasts in
			 Indian society and are treated as such; moreover, in practice, Dalits and
			 Tribals are frequently denied equal treatment under the law;
		Whereas Dalit women suffer both caste and gender
			 discrimination as a result of the deficient administration of justice and are
			 often raped and attacked with impunity;
		Whereas the National Commission on Scheduled Castes and
			 Scheduled Tribes has declared that many of the reported cases of atrocities
			 against Dalits and Tribals end in acquittals;
		Whereas, despite the fact that many Dalits do not report
			 crimes for fear of reprisals by the dominant castes, national police statistics
			 averaged over the past five years by the National Commission on Scheduled
			 Castes and Scheduled Tribes show that 13 Dalits are murdered every week, five
			 Dalits’ homes or possessions are burnt every week, six Dalits are kidnapped or
			 abducted every week, three Dalit women are raped every day, 11 Dalits are
			 beaten every day and a crime is committed against a Dalit every 18
			 minutes;
		Whereas many Dalit girls are forced to become temple
			 prostitutes who are then unable to marry and may be auctioned to urban
			 brothels, and many women trafficked in India are Dalit women;
		Whereas low-caste unborn females are targeted for
			 abortions;
		Whereas according to Human Rights Watch and India’s
			 official National Family Health Survey, most Dalits and Tribals are among those
			 poorest of the poor living on less than $1 per day; most of India's bonded
			 laborers are Dalits; and half of India’s Dalit children are undernourished, 21
			 percent are severely underweight, and 12 percent die before
			 their 5th birthday;
		Whereas Dalits and other low-caste individuals often
			 suffer from discrimination and segregation in government primary schools
			 leading to low enrollment, high drop-out, and low literacy rates, perhaps
			 linked to a perception that Dalits are not meant to be educated, are incapable
			 of being educated, or if educated, would pose a threat to village hierarchies
			 and power relations;
		Whereas the Dalits and Tribals maintain higher illiteracy
			 rates than non-Dalit populations; and
		Whereas the HIV/AIDS epidemic is India is massive and
			 Dalits and Tribals are significantly affected by HIV/AIDS: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that, as the leaders of the United States and the Republic of India have
			 expressed commitment to the values of human freedom, democracy, and the rule of
			 law, it is in the interests of the United States to address the problem of the
			 treatment of the Dalits and Tribals in India in order to better meet mutual
			 social development and human rights goals by—
			(1)raising the issues of caste discrimination,
			 violence against women, and untouchability through diplomatic channels both
			 directly with the Government of India and within the context of international
			 bodies;
			(2)encouraging the United States
			 Agency for International Development to ensure that the needs of Dalit
			 organizations are incorporated in the planning and implementation of
			 development projects;
			(3)ensuring that projects that
			 positively impact Dalit and Tribal communities, especially Dalit women, are
			 developed and implemented;
			(4)ensuring that cooperative research
			 programs targeting rural health care, the HIV/AIDS epidemic, and rural
			 technology contain proper focus on the Dalits and Tribals;
			(5)ensuring that anyone receiving
			 funding in India from the United States Government—
				(A)is aware that it is United States
			 Government policy that caste discrimination is unacceptable, and that the
			 United States is committed to eliminating it; and
				(B)treat all people equally without engaging
			 in caste discrimination;
				(6)ensuring that—
				(A)qualified Dalits are in no way
			 discouraged from working with organizations receiving funding in India from the
			 United States Government, and that transparent and fair recruitment, selection,
			 and career development processes are implemented, with clear objective
			 criteria; and
				(B)procedures exist to detect and remedy any
			 caste discrimination in employment conditions, wages, benefits or job security
			 for anyone working with organizations receiving funding in India from the
			 United States Government;
				(7)encouraging United States citizens
			 working in India to avoid discrimination toward the Dalits in all business
			 interactions; and
			(8)discussing the issue of caste
			 during bilateral and multilateral meetings, including congressional
			 delegations.
			
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
